Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 1/6/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 5, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “and following a delay interval, cause the HVAC system to revert to operating according to the predefined temperature setpoint” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
 5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 5, 13, and 20, the limitation "and following a delay interval, cause the HVAC system to revert to operating according to the predefined temperature setpoint" renders the claim indefinite because it is unclear how the delay interval is revert the HVAC system operation as per predefined set point.  See MPEP § 2173.05(d). The claimed delay interval is not clarified into the specification and it could be any delay.
Interpretation: For the examination purpose the claimed limitation is interpreted as “if user response to the request not received within specified threshold time the HVAC system to revert to operating according to the predefined temperature setpoint”.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, 7-10, and 15-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsuoka (US PG Pub: 2014/0277795).
	Regarding claim 1, Matsuoka discloses: 
	A system comprising: a heating, ventilation, and air conditioning (HVAC) system; and a thermostat communicatively coupled to the HVAC system and a utility provider (e.g., The energy management system according to many embodiments includes an intelligent, network-connected thermostat located at the individual's homes or businesses. Such a thermostat can acquire various information about the residence, such as a thermal retention characteristic of the residence, a capacity of an HVAC associated with the residence to cool or heat the residence, a likelihood of the residence being occupied (via occupancy sensors that, over time, can build an occupancy probability profile), a forecasted weather, a real-time weather, a real-time occupancy, etc. Moreover, the thermostat can be programmed by its users or may learn, over time, the preferences and habits of its users to set scheduled setpoints. In exemplary embodiments, a population of such network-connected thermostats associated with a respective population of individual homes and businesses are configured to communicate with one or more central servers managed by one or more cloud service providers. Each network-connected thermostat is associated with one or more accounts managed by the cloud service provider(s), and data is sent back and forth as needed between each network-connected thermostat and the central server(s) for providing a variety of advantageous functionalities such as facilitating remote control, reporting weather data, reporting HVAC control data and status information, and providing the centralized and/or partially centralized controlling and data communications required to carry out the DR-related, time-of-use (TOU)-related, and/or real-time pricing functionalities described herein) (Para. [0066], also Refer to Fig. 1-2),
	the thermostat configured to: receive, via a network, active event parameters from the utility provider  (e.g., As discussed with reference to FIG. 8, enrollment requests and information 
	the active event parameters comprising a start time for an active event, a stop time for the active event, and a predefined temperature setpoint for the active event (e.g., As should be recognized, some or all aspects of the DR program may be defined by a utility provider associated with the utility provider computing system, an energy manager associated with energy management system 130, or other suitable entity. For example, in one aspect of the DR program the utility provider computing system 120 may notify the energy management system 130 of a particular period during which the utility provider would like to reduce aggregate energy consumption. The utility provider computing system 120 may also notify the energy management system 130 of the energy reduction it desires during the period. The energy management system 130 may then determine the time and duration of a demand-response event based on these notifications from the energy management system 130, and use such information to subsequently generate a DR event. In other embodiments, however, the utility provider computing system 120 may determine the time and duration of a demand-response event and communicate that information to the energy management system 130. As mentioned, the duration of the DR event may be on the order of minutes (e.g., 5, 10, 15, 30, 45, 60 minutes, less than 5 or greater than 60 minutes, or in any range there between), or on the order of hours (e.g., 1, 2, 3, 4, 5, more than 5, or in any range there between, etc.)) (Para. [0133]),
	wherein the active event is associated with a requirement to decrease energy consumption by the HVAC system between the start time and the stop time; following the start time, adjust a setpoint temperature associated with the HVAC system to the predefined setpoint temperature (Refer to Fig. 26 A, the DR event setpoint temperature of 75 deg. F is associated with HVAC system and also DR event includes the start and stop time as Per Para. [0133]);
	after adjusting the setpoint temperature to the predefined setpoint temperature, receive a new user setting for operation of the HVAC system  (e.g., FIG. 26C illustrates an input/output (I/O) element 2600 in which the energy consumer alters the immediate setpoint to result in an increase of energy shifting. In this particular example, the energy consumer has increased the immediate setpoint temperature by 3.degree. F. from 75.degree. F. to 78.degree. F. The energy consumer in this example is not presented with a confirmation message but rather the desired change is immediately accepted as it increased energy shifting) (Para. [0312], Fig. 26C);
	determine that energy consumed during operation of the HVAC system according to the new user setting is less than or equal to energy consumed during operation of the HVAC system according to the predefined setpoint temperature (e.g., FIG. 26C illustrates an input/output (I/O) element 2600 in which the energy consumer alters the immediate setpoint to result in an increase of energy shifting. In this particular example, the energy consumer has increased the immediate setpoint temperature by 3.degree. F. from 75.degree. F. to 78.degree. F. The energy consumer in this example is not presented with a confirmation message but rather the desired change is immediately accepted as it increased energy shifting) (As per Fig. 26C increase in the temperature from DR event temperature 75 degree. F. to 78 degree.F. is result in additional 
	and in response to determining that energy consumed during operation of the HVAC system according to the new user setting is less than or equal to energy consumed during operation of the HVAC system according to the predefined setpoint temperature, cause the HVAC system to operate according to the new user settings (e.g., FIG. 26C illustrates an input/output (I/O) element 2600 in which the energy consumer alters the immediate setpoint to result in an increase of energy shifting. In this particular example, the energy consumer has increased the immediate setpoint temperature by 3.degree. F. from 75.degree. F. to 78.degree. F. The energy consumer in this example is not presented with a confirmation message but rather the desired change is immediately accepted as it increased energy shifting) (Para. [0312], Fig. 26C).  
9.	Regarding claim 2, Matsuoka discloses: 
	The system of Claim 1, wherein: the new user setting comprises a new setpoint temperature (Refer to Fig. 26A, where during thr DR event the setting temperature is 75 deg. F, and based on Fig. 26C the new user setting is 78 deg.F which is greater than DR event setting which will result in more energy saving); the active event is associated with instructions to decrease energy consumption (e.g., Turning back to FIG. 1, in many embodiments, energy management system 130 may manage the energy consumption at one or more residences 150A-150N) (Para. [0328]) during operation of the HVAC system in a cooling mode (Refer to Fig. 26A-26C where DR event is during cooling mode of HVAC system and set point is 75 which will decrease energy consumption);
	and  the thermostat is further configured to determine that energy consumed during operation of the HVAC system according to the new user setting is less than or equal to energy consumed during operation of the HVAC system according to the predefined setpoint temperature by determining that the new setpoint temperature is greater than the predefined setpoint temperature (Refer to Fig. 26A,  during the DR event the setting temperature is 75 deg. F, and based on Fig. 26C the new user setting is 78 deg.F which is greater than DR event setting which will result in more energy saving due to less energy consumption).  
10.	Regarding claim 7, Matsuoka discloses: 
	The system of Claim 1, wherein: the active event is associated with instructions to decrease energy consumption (e.g., Turning back to FIG. 1, in many embodiments, energy management system 130 may manage the energy consumption at one or more residences 150A-150N) (Para. [0328]) during operation of the HVAC system in a cooling mode (Refer to Fig. 26A-26C where DR event is during cooling mode of HVAC system and set point is 75 which will decrease energy consumption);
	and the thermostat is further configured to:  receive a second user request to operate the HVAC system at a second setpoint temperature, wherein the second temperature is less than the predefined temperature setpoint associated with the active event (Refer to Fig. 26B where user request the setpoint temperature as 68 deg. F. which is less than the the predefined temperature setpoint of 75 deg. F. associated with the DR event (i.e., active event) (Fig. 26A and 26B);
request user confirmation to opt-out of the active event; and following receipt of user confirmation, cause the HVAC system to operate according to the second setpoint temperature (e.g., FIG. 26B illustrates an input/output (I/O) element 2600 in which the energy consumer alters the immediate setpoint to result in a decrease of energy shifting. In this particular example, 
11.	Regarding claim 8, Matsuoka discloses: 
	The system of Claim 7, the thermostat further configured to send, via the network, an opt-out message to the utility provider, the opt-out message comprising an indication that the HVAC system is not participating in the active event (e.g., In such a case, the energy consumer may also be presented with a message indicating that their change will result in them opting out of the DR event, and a confirmation message requesting confirmation of their desire to opt-out) (Para. [0311])  
12.	Regarding claim 9, Claim 9 recites a method that implement the system of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 9. 
13.	Regarding claim 10, as to claim 10, applicant is directed to the citation for claim 2 respectively above.
14.	Regarding claim 15-16, as to claim 15-16, applicant is directed to the citation for claim 7-8 respectively above.
	Regarding claim 17-18, Claims 17-18 recites a thermostat that implement the system of claim 1-2, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1-2 also applies to claim 17-18.    
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claim 3-4, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Weyant (US PG Pub: 2019/0249895).
17.	Regarding claim 3, Matsuoka teaches the system of Claim 1, The system of Claim 1, wherein: the new user setting comprises a setting to [turn off a compressor] of the HVAC system (e.g., FIG. 26C illustrates an input/output (I/O) element 2600 in which the energy consumer alters the immediate setpoint to result in an increase of energy shifting. In this particular example, the energy consumer has increased the immediate setpoint temperature by 3.degree. F. from 75.degree. F. to 78.degree. F. The energy consumer in this example is not presented with a confirmation message but rather the desired change is immediately accepted as it increased energy shifting) (Para. [0312], Fig. 26C); 
and the thermostat is further configured to determine that energy consumed during operation of the HVAC system according to the new user setting is less than or equal to energy consumed during operation of the HVAC system according to the predefined setpoint temperature by determining that energy consumption is decreased  [by turning off the 
Matsuoka teaches the new user setting as increase or decrease in DR event setting temperature however does not specifically teach new user setting comprises a setting to turn off a compressor, the new user setting is less than or equal to energy consumed during operation of the HVAC system according to the predefined setpoint temperature by determining that energy consumption is decreased by turning off the compressor.
Weyant teaches new user setting comprises a setting to turn off a compressor (e.g., The temperature preference may depend on a plurality of demand response inputs, the plurality of demand response inputs comprising at least one of the occupancy of the usage area, time, the environment-related metadata, the energy savings preference, and the energy usage preference. For example, if the method determines that the usage area is unoccupied, based on the occupancy of the usage area, the temperature preference may specify that the HVAC system be turned off. In some embodiments, the temperature preference may be provided by the user 34 and/or the energy provider 101) (Turn off the HVAC system includes turn off a compressor, which is done by user 34 as a new user setting) (Para. [0119]); the new user setting is less than or equal to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Matsuoka and Weyant before him/her, to modify the teachings of Matsuoka to include the new user setting comprises a setting to turn off a compressor teaching of Weyant in order to controlling the energy usage of the usage area using intelligent demand response (Weyant: Para. [0001]).
18.	Regarding claim 4, Matsuoka teaches the system of Claim 1, The system of Claim 1, wherein: the new user setting comprises a setting [to stop conditioning of air in at least a portion of a space conditioned] by the HVAC system (e.g., FIG. 26C illustrates an input/output (I/O) element 2600 in which the energy consumer alters the immediate setpoint to result in an increase of energy shifting. In this particular example, the energy consumer has increased the immediate setpoint temperature by 3.degree. F. from 75.degree. F. to 78.degree. F. The energy consumer in this example is not presented with a confirmation message but rather the desired change is immediately accepted as it increased energy shifting) (Para. [0312], Fig. 26C); 
and the thermostat is further configured to determine that energy consumed during operation of the HVAC system according to the new user setting is less than or equal to energy consumed during operation of the HVAC system according to the predefined setpoint temperature by determining that energy consumption is decreased by [stopping conditioning of 
Matsuoka teaches the new user setting as increase or decrease in DR event setting temperature however does not specifically teach comprises a setting to stop conditioning of air in at least a portion of a space conditioned by the HVAC system, the new user setting is less than or equal to energy consumed during operation of the HVAC system according to the predefined setpoint temperature by determining that energy consumption is decreased by stopping conditioning of air in the portion of the space conditioned by the HVAC system.
Weyant teaches new user setting comprises a setting to stop conditioning of air in at least a portion of a space conditioned by the HVAC system (e.g., The temperature preference may depend on a plurality of demand response inputs, the plurality of demand response inputs comprising at least one of the occupancy of the usage area, time, the environment-related metadata, the energy savings preference, and the energy usage preference. For example, if the method determines that the usage area is unoccupied, based on the occupancy of the usage area, the temperature preference may specify that the HVAC system be turned off. In some embodiments, the temperature preference may be provided by the user 34 and/or the energy provider 101) (Turn off the HVAC system includes turn off a compressor and results in stop conditioning of air in at least a portion of a space conditioned by the HVAC system, which is done by user 34 as a new user setting) (Para. [0119]); the new user setting is less than or equal to energy consumed during operation of the HVAC system according to the predefined setpoint temperature by determining that energy consumption is decreased by stopping conditioning of air in the portion of the space conditioned by the HVAC system (Due to new user setting as turning off the HVAC system result in stopping conditioning of air in the portion of the space conditioned by the HVAC system, the energy consumed by the operation of new user setting (i.e., stopping conditioning of air in the portion of the space conditioned by the HVAC system) is decreased and is less than less than to energy consumed during operation of the HVAC system according to the predefined setpoint temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Matsuoka and Weyant before him/her, to modify the teachings of Matsuoka to include the new user setting teaching of Weyant in order to controlling the energy usage of the usage area using intelligent demand response (Weyant: Para. [0001]).
19.	Regarding claim 11-12, as to claim 11-12, applicant is directed to the citation for claim 3-4 respectively above.
20.	Regarding claim 19, as to claim 19, applicant is directed to the citation for claim 3 respectively above.
21.	Claim 5-6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Lee (US PG Pub: 2014/0115340).
	Regarding claim 5, Matsuoka teaches the system of Claim 1, wherein: the active event is associated with instructions to decrease energy consumption (e.g., Turning back to FIG. 1, in many embodiments, energy management system 130 may manage the energy consumption at one or more residences 150A-150N) (Para. [0328]) during operation of the HVAC system in a cooling mode (Refer to Fig. 26A-26C where DR event is during cooling mode of HVAC system and set point is 75 which will decrease energy consumption);
and the thermostat is further configured to: receive a second user request to operate the HVAC system at a second setpoint temperature, wherein the second temperature is less than the predefined temperature setpoint associated with the active event (Refer to Fig. 26B where user request the setpoint temperature as 68 deg. F. which is less than the the predefined temperature setpoint of 75 deg. F. associated with the DR event (i.e., active event) (Fig. 26A and 26B);
request user confirmation to opt-out of the active event (e.g., The energy consumer is presented with a confirmation message 2620 requesting confirmation of the change, as well as a selectable input mechanism 2622 whereby the user can either accept or reject the change) (Para. [0311], Fig. 26B); cause the HVAC system to revert to operating according to the predefined temperature setpoint (As per Fig. 26B, the DR event is running until and if user does not respond to the request response as yes or no).
Matsuoka does not specifically teach and following a delay interval.  
Lee teaches the concept of and following a delay interval (e.g., If no hash value is received form the user device at step 507, the server 200 determines whether a predetermined threshold time duration has elapsed at step 509. The threshold time duration is the time waiting for a reply from the user device 100 in response to the CAPTCHA image. Until the threshold time duration elapses, the server returns the procedure to step 509. Otherwise, if the threshold time duration elapses at step 509, the server 200 ignores the connection request from the user device 100 and terminates the connection at step 511) (delay interval is interpreted as the threshold time duration waiting for a reply from the user device. As per Lee if user didn’t response in the threshold time the request is get ignore) (Para. [0091]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Matsuoka and Lee before him/her, to modify the teachings of Matsuoka to include the response threshold and ignore the user request concept teaching of Lee in order to disregard the users request and return to the existing operation.
23.     Regarding claim 13, and 20, as to claim 13, and 20, applicant is directed to the citation for claim 5 respectively above.
24.	Regarding claim 6, Matsuoka teaches the system of Claim 1, wherein: the active event is associated with instructions to decrease energy consumption (e.g., Turning back to FIG. 1, in many embodiments, energy management system 130 may manage the energy consumption at one or more residences 150A-150N) (Para. [0328]) during operation of the HVAC system in a cooling mode (Refer to Fig. 26A-26C where DR event is during cooling mode of HVAC system and set point is 75 which will decrease energy consumption);
and the thermostat is further configured to: receive a second user request to operate the HVAC system at a second setpoint temperature, wherein the second temperature is less than the predefined temperature setpoint associated with the active event (Refer to Fig. 26B where user request the setpoint temperature as 68 deg. F. which is less than the the predefined temperature setpoint of 75 deg. F. associated with the DR event (i.e., active event) (Fig. 26A and 26B);

Matsuoka does not specifically teach and determine that a response to the request for user confirmation is not received within a threshold time, following determining that the response to the request for user confirmation is not received within the threshold time, ignore the second user request.  
Lee teaches the concept of and determine that a response to the request for user confirmation is not received within a threshold time, following determining that the response to the request for user confirmation is not received within the threshold time, ignore the second user request (e.g., If no hash value is received form the user device at step 507, the server 200 determines whether a predetermined threshold time duration has elapsed at step 509. The threshold time duration is the time waiting for a reply from the user device 100 in response to the CAPTCHA image. Until the threshold time duration elapses, the server returns the procedure to step 509. Otherwise, if the threshold time duration elapses at step 509, the server 200 ignores the connection request from the user device 100 and terminates the connection at step 511) (Para. [0091]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Matsuoka and Lee before him/her, to modify the teachings of Matsuoka to include the response threshold and ignore the 
25.     Regarding claim 14, as to claim 14, applicant is directed to the citation for claim 6 respectively above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mulder (US PG Pub: 2009/0187499) disclose System, Method and Computer Program Product for Providing Demand Response Functionality.
Matsuoka (US PG Pub: 2014/0277761) disclose Controlling an HVAC system in association with a Demand-Response event. 
Zhang (US PG Pub: 2018/0100661) disclose Demand Response based Air conditioning Management systems and method.
Milenkovic (US PG Pub: 2015/0005974) disclose Techniques for Adaptive Demand/Response Energy Management of Electronic Systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116